Order entered August 21, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00589-CV

                            IN THE INTEREST OF L.M.T., A CHILD

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-18-19417

                                             ORDER
           By order dated July 9, 2019, we granted court reporter Janet Saavedra’s request for

extension of time to file the reporter’s record and ordered it be filed by August 8, 2019. To date,

however, the record has not been filed.

           Because the appeal cannot proceed without the reporter’s record, we ORDER Ms.

Saavedra to file the record no later than September 3, 2019. We caution that extension requests

will be disfavored as the record was first due June 4, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Saavedra and the

parties.

                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE